UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Emerging Markets Equity Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 6, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 11–13 for additional fund performance information. Index descriptions can be found on page 15. 4Emerging Markets Equity Fund Daniel has an M.B.A. from Kellogg School of Management, Northwestern University, and two B.S. degrees from Massachusetts Institute of Technology. He joined Putnam in 1999 and has been in the investment industry since 1993. Please provide an overview of emerging-market performance and economic developments during the six-month period ended February28, 2017. Emerging-market stocks turned in decent results for the period, though not without some volatility. For roughly a two-month stretch beginning around the U.S. presidential election in early November2016, emerging markets endured an episode of challenging performance. As market participants sought to interpret the meaning of the election of Donald Trump, it became clear that the President-elect might pursue a business-friendly policy agenda. But it also appeared that his domestic and foreign policies could have the effect of boosting interest rates and the U.S. dollar’s relative strength, which are generally headwinds for developing economies and markets. Although the performance of emerging-market stocks sagged as investors came to terms with the potential for these rising headwinds, a variety of emerging markets rebounded in December. In general, market participants began to focus more on the positive potential of growth-oriented U.S. fiscal plans rather than Emerging Markets Equity Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6Emerging Markets Equity Fund on the negative potential of Trump’s more protectionist trade measures. However, not all markets recovered. Mexico, for example, was a glaring example of the negative power of Trump’s protectionist impulses. In the wake of the election, Mexico’s asset markets suffered on fears surrounding a NAFTA [North American Free Trade Agreement] renegotiation, a sharp drop in the peso, a fall in consumer confidence indicators, hikes in interest rates, and news of U.S. multinationals postponing investment. How did the fund perform in this environment? While the fund turned in positive absolute performance for the six-month reporting period, it underperformed its benchmark index, the MSCI Emerging Markets Index [ND]. In the fund, we assumed a more defensive posture than the benchmark. As emerging-market stocks rallied in the final two months of the period, our more defensive positioning meant the fund did not fully participate in the rally, which accounts in large part for the underperformance. What is your assessment of Mexico’s vulnerability to the issues you mentioned, particularly trade renegotiation with the United States? On the whole, I believe that the fundamentals in Mexico are currently not as bad as most U.S. market participants believe. Mexico’s economy has exhibited some healthy signals, including positive consumer credit demand, strong appetite for mobile data, decent car sales, and solid cement purchases for do-it-yourself construction. Perhaps the full negative potential impact of Trump has yet to materialize in Mexico’s economy. And it may be that the benefits of the weaker peso to the export sector have, through February2017 at least, overwhelmed the negative effects on business confidence and the shrinking consumer wallet. As for trade with the United States, we think Mexico’s negotiating position is clear — at least it seems clear to us prior to its coming election cycle. In the near term, Mexican officials have stated that they will happily renegotiate terms of trade if Mexico stands to benefit alongside other nations at the negotiating table. But it appears that Mexico is also prepared to withdraw from any negotiations and let the United States withdraw from NAFTA if the Trump administration insists on imposing artificial methods, such as tariffs and quotas, to narrow its trade deficit. Mexico’s fallback position would appear to be to accept the rather generous terms [for Mexico] under the World Trade Organization [WTO], where Mexican products can enter the United States with only a 5% tariff, whereas U.S. products entering Mexico would be subject to a 37% tariff. I should add that, in the portfolio, we proceeded cautiously during the period with respect to Mexico and had a modest underweight position in Mexico-based stocks relative to the benchmark. Which stocks stood out as positive contributors to the fund’s relative performance? The top-performing stock during the period was the stock of Nine Dragons Paper Holdings. This China-based paper manufacturer happens to be one of the least environmentally polluting companies in China’s entire paper manufacturing industry. This put the company in good standing with the Chinese government, which, when the economy is stronger, has shown a willingness to clean up a variety of polluting industries. We trimmed this position during the period. Another top contributor was the stock of SK Hynix. In the digital memory industry, each successive generation of technology is more capital intensive than the last, which makes it very expensive to remain competitive. SK Hynix is one of the few companies in its industry that we think can maintain this capital-investment intensity, and, in our view, the stock benefited from its market share position. With fewer competitors, moreover, pricing on memory-related tech products has a slower Emerging Markets Equity Fund 7 downward curve, and this also benefited the stock during the period. We trimmed the fund’s position in the stock, but held a benchmark-relative overweight in it at period-end. A third contributor was the stock of a Brazilian water supply and sewer services utility, COPASA [Cia de Saneamento de Minas Gerais]. Under the previous Brazilian president, Dilma Rousseff, virtually all public utilities suffered from the government’s desire to keep prices very low for consumers. After Rousseff was impeached and removed from public office in 2016 on corruption charges, the regulatory landscape for public utilities improved, in our view. The new government’s perspective has been that utilities should be able to earn a reasonable rate of return on their services so that they can invest back into their businesses and expand their capacity. During the period, the stock also benefited from widely held expectations that interest rates would decline in light of Brazil’s current economic recession. We believed that lower interest rates would benefit debt-heavy entities like COPASA and other public utilities to a high degree. Could you provide some details on stocks or strategies that detracted from relative performance? The largest detractor from performance was the stock of Basso, a Taiwan-based manufacturer of drill components with consumer and industrial applications. Its primary market is the United States, which was something of a liability for the company during the period — first because the U.S. housing market pulled back somewhat, and second because of President Trump’s potential negative effect on non-U.S. companies that export to the United States. Though we continued to like the company’s competitive position and its valuation, we reduced our position somewhat as a defensive move. Our decision during the period to sell our shares of the Brazilian company Vale, one of the world’s largest iron ore producers, was also a large detractor from performance. Iron ore prices rose during the period, largely because of China’s sustained demand for the commodity and its ongoing campaign to close iron ore capacity within China due to its polluting effects. Both of these factors helped drive Vale’s share price This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8Emerging Markets Equity Fund upward. We take the view that current elevated prices for iron ore are unsustainable, and so we have avoided this segment of the market. A third detractor from performance was our benchmark-relative overweight in the stock of India-based Shriram Transport Finance. This company provides financing to trucking companies in India, which on the whole tend to be very small business concerns, sometimes consisting of a single truck. Shriram is well positioned in its space, but it was negatively affected by the Indian Prime Minister’s plan during the period to demonetize the two largest currency notes in circulation, the 500 and 1,000 rupee notes, and replace them with new designs. Unfortunately, the government failed to ensure that there was a plentiful supply of new notes, and did not give people much time to transfer their old notes into the new ones. In large part, this project was aimed at clamping down on India’s informal economy, which runs on cash. But cash remains a key payment mechanism for a huge portion of the Indian economy, including the niche financing area in which Shriram operates. Despite its difficulties, we think the company is financially resilient and well positioned for the future. What was the impact of derivatives on the fund’s performance? During the period, we used a variety of derivatives in the portfolio. For example, we used total return swaps — agreements between two parties in which one makes payments based on a set rate, while the other makes payments based on the return of an underlying asset — to gain exposure to a basket of securities. This strategy supplied a modest boost to relative results. We also used forward currency contracts to hedge foreign exchange-rate risk, as well as options to manage downside risks for the fund. Both of these strategies had net negative effects on performance. What are the key risks you see for emerging markets over the course of 2017? I see three areas of risk for emerging markets: rising interest rates, an increasingly protectionist tilt to U.S. trade policy, and geopolitical risks. While the fiscal promises of the Trump administration may ultimately be good for U.S. growth, to the degree they spur faster growth, I believe that may force the Federal Reserve to raise interest rates more quickly to take the edge off inflation. In my view, this has the potential to be substantially negative for emerging markets, as they would be forced to pay higher interest rates on their dollar-denominated debt. In the arena of geopolitics, a variety of risks are on our radar. Alarmingly, North Korean sabre rattling has grown louder in the days since Donald Trump took office. Also, Russia continues to sow discord among Western nations. The question for investors is how these risks will spill over into the equity markets should they flare up into bigger crises. Given these risks, what is your outlook for emerging - market stocks? I expect 2017 will be a rather complicated year for emerging markets. I do not see a scenario ahead where a rising tide will lift all boats. Instead, in 2017 I think some countries will be under pressure — from rising interest rates, geopolitical blowups, and a deglobalizing trend for trade — while others may prove more resilient. What’s more, I believe that the winners and losers in the first half of the year may switch positions in the second half, depending on how the major risks affecting these markets play out. Emerging Markets Equity Fund9 In light of these uncertainties, I believe that our top-down, macroeconomic perspective on emerging markets, which complements our bottom-up company research, is more important than ever for an investment strategy focused on finding attractive opportunities. Thank you, Daniel, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10Emerging Markets Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (9/29/08) Before sales charge 25.08% 2.70% 0.62% 0.12% 0.37% 0.12% 24.01% 2.43% After sales charge 17.89 1.98 –5.16 –1.05 –5.40 –1.83 16.88 –3.46 Class B (9/29/08) Before CDSC 17.79 1.97 –3.07 –0.62 –1.86 –0.63 23.09 2.00 After CDSC 17.79 1.97 –5.00 –1.02 –4.79 –1.62 18.09 –3.00 Class C (9/29/08) Before CDSC 17.54 1.94 –2.99 –0.61 –1.88 –0.63 23.05 2.03 After CDSC 17.54 1.94 –2.99 –0.61 –1.88 –0.63 22.05 1.03 Class M (9/29/08) Before sales charge 20.05 2.20 –1.77 –0.36 –1.10 –0.37 23.40 2.15 After sales charge 15.85 1.76 –5.21 –1.06 –4.56 –1.54 19.09 –1.42 Class R (9/29/08) Net asset value 22.42 2.43 –0.63 –0.13 –0.42 –0.14 23.64 2.23 Class Y (9/29/08) Net asset value 27.82 2.96 1.92 0.38 1.07 0.36 24.21 2.56 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Emerging Markets Equity Fund 11 Comparative index returns For periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months MSCI Emerging Markets Index (ND) 47.39% 4.72% –1.86% –0.37% 4.12% 1.35% 29.46% 5.51% Lipper Emerging Markets Funds 49.58 4.73 1.26 0.10 0.91 0.19 25.31 4.08 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and life-of-fund periods ended 2/28/17, there were 859, 836, 638, 445, and 241 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.084 $0.022 $0.024 $0.038 $0.085 $0.107 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $9.54 $10.12 $9.22 $9.19 $9.35 $9.69 $9.53 $9.64 2/28/17 9.68 10.27 9.38 9.35 9.51 9.85 9.65 9.77 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12Emerging Markets Equity Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (9/29/08) Before sales charge 28.96% 3.04% 7.17% 1.40% 2.86% 0.95% 16.34% 3.65% After sales charge 21.54 2.32 1.01 0.20 –3.05 –1.03 9.65 –2.31 Class B (9/29/08) Before CDSC 21.45 2.31 3.21 0.63 0.54 0.18 15.43 3.25 After CDSC 21.45 2.31 1.21 0.24 –2.45 –0.82 10.43 –1.75 Class C (9/29/08) Before CDSC 21.06 2.27 3.32 0.65 0.64 0.21 15.51 3.28 After CDSC 21.06 2.27 3.32 0.65 0.64 0.21 14.51 2.28 Class M (9/29/08) Before sales charge 23.58 2.52 4.53 0.89 1.30 0.43 15.68 3.28 After sales charge 19.26 2.09 0.87 0.17 –2.25 –0.76 11.63 –0.33 Class R (9/29/08) Net asset value 26.10 2.76 5.77 1.13 1.95 0.65 16.02 3.46 Class Y (9/29/08) Net asset value 31.75 3.29 8.49 1.64 3.66 1.21 16.60 3.77 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/16 *† 1.69% 2.44% 2.44% 2.19% 1.94% 1.44% Total annual operating expenses for the fiscal year ended 8/31/16 † 2.24% 2.99% 2.99% 2.74% 2.49% 1.99% Annualized expense ratio for the six-month period ended 2/28/17 ‡ 1.65% 2.40% 2.40% 2.15% 1.90% 1.40% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. ‡ Includes an increase of 0.01% from annualizing the performance fee adjustment for the six months ended 2/28/17. Emerging Markets Equity Fund13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $8.28 $12.02 $12.02 $10.78 $9.53 $7.03 Ending value (after expenses) $1,024.30 $1,020.00 $1,020.30 $1,021.50 $1,022.30 $1,025.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $8.25 $11.98 $11.98 $10.74 $9.49 $7.00 Ending value (after expenses) $1,016.61 $1,012.89 $1,012.89 $1,014.13 $1,015.37 $1,017.85 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14Emerging Markets Equity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Emerging Markets Equity Fund15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Emerging Markets Equity Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Emerging Markets Equity Fund 17 The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (94.7%)* Shares Value Aerospace and defense (0.7%) Bharat Electronics, Ltd. (India) 12,955 $294,289 Airlines (1.1%) Aeroflot PJSC (Russia) † 65,500 185,169 Asia Aviation PCL NVDR (Thailand) 1,533,900 265,863 Auto components (2.6%) Exide Industries, Ltd. (India) 120,044 381,172 Hankook Tire Co., Ltd. (South Korea) 6,736 356,235 Nexteer Automotive Group, Ltd. 220,000 283,966 Automobiles (0.5%) Maruti Suzuki India, Ltd. (India) 2,296 203,812 Banks (20.0%) Banco Macro SA ADR (Argentina) 6,147 473,688 Bank of China, Ltd. (China) 1,598,000 808,994 Bank Tabungan Negara Persero Tbk PT (Indonesia) 1,246,100 199,959 China Construction Bank Corp. (China) 799,000 657,694 Credicorp, Ltd. (Peru) 3,739 615,514 Dubai Islamic Bank PJSC (United Arab Emirates) † 247,713 421,567 Grupo Supervielle SA ADR (Argentina) † 15,114 231,849 Hana Financial Group, Inc. (South Korea) 9,169 285,834 HDFC Bank, Ltd. (India) 17,838 371,659 Industrial & Commercial Bank of China, Ltd. (China) 1,360,000 891,729 Itau Unibanco Holding SA ADR (Preference) (Brazil) 45,741 585,027 Itausa — Investimentos Itau SA (Rights) (Brazil) † F 1,296 1,641 Itausa — Investimentos Itau SA (Preference) (Brazil) 79,100 255,276 Kasikornbank PCL NVDR (Thailand) 52,000 285,285 Moneta Money Bank AS (Czech Republic) † 66,214 221,441 Nedbank Group, Ltd. (South Africa) 21,538 402,273 Sberbank of Russia PJSC ADR (Russia) 74,970 817,923 Shinhan Financial Group Co., Ltd. (South Korea) 10,245 423,119 Beverages (0.7%) Thai Beverage PCL (Thailand) 381,100 258,345 Capital markets (1.8%) Edelweiss Financial Services, Ltd. (India) 153,567 315,794 Moscow Exchange MICEX-RTS OAO (Russia) † 181,386 383,344 Chemicals (1.9%) Asian Paints, Ltd. (India) 12,221 187,605 Hansol Chemical Co., Ltd. (South Korea) 2,818 191,148 PTT Global Chemical PCL (Thailand) 175,800 358,847 Commercial services and supplies (0.6%) Sunny Friend Environmental Technology Co., Ltd. (Taiwan) 60,000 248,995 18Emerging Markets Equity Fund COMMON STOCKS (94.7%)* cont . Shares Value Construction and engineering (4.2%) Adhi Karya Persero Tbk PT (Indonesia) 1,280,800 $204,567 China State Construction International Holdings, Ltd. (China) 238,000 389,365 Concord New Energy Group, Ltd. (China) 7,962,000 420,516 CTCI Corp. (Taiwan) 167,000 276,671 NCC, Ltd./India (India) † 228,138 286,546 Surya Semesta Internusa Tbk PT (Indonesia) 1,677,597 69,187 Construction materials (1.1%) CEMEX Holdings Philippines, Inc. (Philippines) † 889,000 160,928 China Resources Cement Holdings, Ltd. (China) 514,000 267,498 Consumer finance (1.5%) Muthoot Finance, Ltd. (India) † 50,796 271,267 Shriram Transport Finance Co., Ltd. (India) 23,571 328,276 Diversified consumer services (0.4%) Estacio Participacoes SA (Brazil) 29,300 141,179 Electric utilities (1.2%) Energisa SA 144A (Units) (Brazil) 27,200 197,596 Power Grid Corp. of India, Ltd. (India) 92,967 267,745 Electronic equipment, instruments, and components (0.9%) Tripod Technology Corp. (Taiwan) 143,000 373,284 Food and staples retail (2.2%) BGF retail Co., Ltd. (South Korea) 3,739 337,279 X5 Retail Group NV GDR (Russia) † 17,393 527,008 Food products (2.7%) Gruma SAB de CV Class B (Mexico) 18,725 245,970 M Dias Branco SA (Brazil) 11,629 516,595 Sao Martinho SA (Brazil) 47,011 287,113 Hotels, restaurants, and leisure (0.5%) Gourmet Master Co., Ltd. (Taiwan) 22,000 206,585 Household durables (1.6%) Basso Industry Corp. (Taiwan) 113,000 325,500 Coway Co., Ltd. (South Korea) 3,658 289,534 Insurance (5.4%) AIA Group, Ltd. (Hong Kong) 46,800 295,707 Cathay Financial Holding Co., Ltd. (Taiwan) 336,000 527,674 China Life Insurance Co., Ltd. (Taiwan) 334,000 327,765 Dongbu Insurance Co., Ltd. (South Korea) 3,287 177,613 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 6,740 193,125 Ping An Insurance Group Co. of China, Ltd. (China) 116,000 618,635 Emerging Markets Equity Fund 19 COMMON STOCKS (94.7%)* cont . Shares Value Internet and direct marketing retail (1.7%) B2W Cia Digital (Brazil) † 57,756 $228,351 Delivery Hero Holding GmbH (acquired 6/12/15, cost $161,742) (Private) (Germany) † ∆∆ F 21 137,031 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 2 2 Global Fashion Group SA (acquired 8/2/13, cost $87,766) (Private) (Brazil) † ∆∆ F 2,072 16,014 momo.com, Inc. (Taiwan) 45,000 284,147 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Internet software and services (8.2%) Alibaba Group Holding, Ltd. ADR (China) † 14,777 1,520,553 Tencent Holdings, Ltd. (China) 65,700 1,751,910 Machinery (0.6%) Jain Irrigation Systems, Ltd. (India) † 172,036 242,124 Media (3.3%) IMAX China Holding, Inc. (China) † 34,600 165,804 Naspers, Ltd. Class N (South Africa) 7,081 1,132,350 Metals and mining (1.2%) AngloGold Ashanti, Ltd. (South Africa) † 28,487 316,218 Cia de Minas Buenaventura SAA ADR (Peru) 13,200 162,360 Multiline retail (1.1%) Matahari Department Store Tbk PT (Indonesia) 169,500 173,491 Poya International Co., Ltd. (Taiwan) 23,000 266,880 Oil, gas, and consumable fuels (5.8%) Gazprom Neft PAO ADR (Russia) 18,092 357,317 Indian Oil Corp., Ltd. (India) 46,597 268,923 Lukoil PJSC ADR (Russia) 13,497 715,341 MOL Hungarian Oil & Gas PLC (Hungary) 4,508 309,159 Petroleo Brasileiro SA — Petrobras ADR (Brazil) † 32,871 331,340 Petroleo Brasileiro SA — Petrobras ADR (Preference) (Brazil) † 11,600 108,924 PTT PCL (Foreign depositary receipts) (Thailand) 20,500 233,158 Paper and forest products (1.1%) Mondi, Ltd. (South Africa) 13,765 315,365 Nine Dragons Paper Holdings, Ltd. (China) 109,000 138,305 Pharmaceuticals (2.3%) Aspen Pharmacare Holdings, Ltd. (South Africa) 11,399 246,246 China Traditional Chinese Medicine Holdings Co., Ltd. (China) 430,000 217,689 Richter Gedeon Nyrt (Hungary) 20,766 460,577 20 Emerging Markets Equity Fund COMMON STOCKS (94.7%)* cont . Shares Value Real estate management and development (2.0%) Aldar Properties PJSC (United Arab Emirates) † 325,335 $212,608 Emaar Properties PJSC (United Arab Emirates) 276,639 561,187 Semiconductors and semiconductor equipment (5.2%) SK Hynix, Inc. (South Korea) 7,424 306,611 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 286,889 1,764,837 Specialty retail (0.5%) M.Video PJSC (Russia) † 33,459 214,028 Technology hardware, storage, and peripherals (4.8%) Samsung Electronics Co., Ltd. (South Korea) 1,000 1,699,757 Samsung Electronics Co., Ltd. (Preference) (South Korea) 139 183,899 Textiles, apparel, and luxury goods (0.5%) CCC SA (Poland) 3,289 182,423 Transportation infrastructure (1.3%) EcoRodovias Infraestrutura e Logistica SA (Brazil) 88,884 262,566 Promotora y Operadora de Infraestructura SAB de CV (Mexico) † 25,946 242,162 Water utilities (1.4%) China Water Affairs Group, Ltd. (China) 478,000 312,801 Cia de Saneamento de Minas Gerais (COPASA MG) (Brazil) 13,906 230,604 Wireless telecommunication services (2.1%) China Mobile, Ltd. (China) 58,000 639,555 Safaricom, Ltd. (Kenya) 1,115,100 192,894 Total common stocks (cost $33,881,305) Expiration Strike WARRANTS (2.2%)* date price Warrants Value Bupa Arabia for Cooperative Insurance Co. 144A (Saudi Arabia) † 4/5/17 $0.00 4,958 $169,482 Herfy Food Services Co. 144A (Saudi Arabia) † 2/7/19 0.00 8,193 177,076 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 49,400 284,513 Zhengzhou Yutong Bus Co., Ltd. 144A (China) † 7/24/17 0.00 85,900 254,118 Total warrants (cost $849,486) INVESTMENT COMPANIES (1.1%)* Shares Value iShares MSCI Emerging Markets ETF 11,000 $417,890 Total investment companies (cost $413,490) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Global Fashion Group SA zero% cv. pfd. (acquired 7/11/16, cost $10,574) (Brazil) (Private) ∆∆ F 1,396 $11,005 Total convertible preferred stocks (cost $10,574) Emerging Markets Equity Fund 21 SHORT-TERM INVESTMENTS (1.1%)* Shares Value Putnam Short Term Investment Fund 0.76% L 442,526 $442,526 Total short-term investments (cost $442,526) TOTAL INVESTMENTS Total investments (cost $35,597,381) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipts OAO Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $39,604,638. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $164,054, or 0.4% of net assets. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $19,590 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 23.8% Hungary 2.0% Taiwan 11.7 Argentina 1.8 South Korea 11.3 Indonesia 1.6 India 8.7 Mexico 1.2 Russia 8.2 Saudi Arabia 0.9 Brazil 8.1 Hong Kong 0.8 South Africa 6.1 Czech Republic 0.6 Thailand 3.6 Kenya 0.5 United Arab Emirates 3.0 Poland 0.5 United States 2.9 Other 0.7 Peru 2.0 Total 100.0% 22Emerging Markets Equity Fund FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $2,064,477) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International New Taiwan Dollar Sell 5/17/17 $753,925 $749,951 $(3,974) JPMorgan Chase Bank N.A. South Korean Won Sell 5/17/17 1,328,665 1,314,526 (14,139) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $4,835,457 $—­ $153,049 Consumer staples 2,172,310 —­ —­ Energy 2,324,162 —­ —­ Financials 11,388,031 1,641 —­ Health care 924,512 —­ —­ Industrials 3,388,020 —­ —­ Information technology 7,600,851 —­ —­ Materials 2,098,274 —­ —­ Real estate 773,795 —­ —­ Telecommunication services 832,449 —­ —­ Utilities 1,008,746 —­ —­ Total common stocks Convertible preferred stocks —­ —­ 11,005 Investment companies 417,890 —­ —­ Warrants —­ 885,189 —­ Short-term investments 442,526 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(18,113) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund 23 Statement of assets and liabilities 2/28/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $35,154,855) $38,815,381 Affiliated issuers (identified cost $442,526) (Note 5) 442,526 Foreign currency (cost $279,735) (Note 1) 279,915 Dividends, interest and other receivables 109,003 Receivable for shares of the fund sold 55,222 Receivable for investments sold 13,253 Receivable from Manager (Note 2) 8,808 Prepaid assets 46,116 Total assets LIABILITIES Payable for shares of the fund repurchased 25,079 Payable for custodian fees (Note 2) 33,964 Payable for investor servicing fees (Note 2) 14,580 Payable for Trustee compensation and expenses (Note 2) 6,765 Payable for administrative services (Note 2) 135 Payable for distribution fees (Note 2) 12,240 Payable for auditing and tax fees 38,548 Payable for reports to shareholders 10,530 Unrealized depreciation on forward currency contracts (Note 1) 18,113 Other accrued expenses 5,632 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $45,138,778 Distributions in excess of net investment income (Note 1) (75,035) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (9,106,358) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,647,253 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Emerging Markets Equity Fund Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($19,857,051 divided by 2,051,132 shares) $9.68 Offering price per class A share (100/94.25 of $9.68) * $10.27 Net asset value and offering price per class B share ($1,746,397 divided by 186,102 shares) ** $9.38 Net asset value and offering price per class C share ($2,761,747 divided by 295,449 shares) ** $9.35 Net asset value and redemption price per class M share ($376,597 divided by 39,607 shares) $9.51 Offering price per class M share (100/96.50 of $9.51) * $9.85 Net asset value, offering price and redemption price per class R share ($759,277 divided by 78,663 shares) $9.65 Net asset value, offering price and redemption price per class Y share ($14,103,569 divided by 1,443,412 shares) $9.77 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund 25 Statement of operations Six months ended 2/28/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $21,771) $220,850 Interest (including interest income of $4,063 from investments in affiliated issuers) (Note 5) 4,064 Total investment income EXPENSES Compensation of Manager (Note 2) 172,639 Investor servicing fees (Note 2) 47,145 Custodian fees (Note 2) 22,055 Trustee compensation and expenses (Note 2) 920 Distribution fees (Note 2) 49,906 Administrative services (Note 2) 645 Auditing and tax fees 36,544 Blue sky expense 38,114 Other 14,771 Fees waived and reimbursed by Manager (Note 2) (75,925) Total expenses Expense reduction (Note 2) (3,618) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 299,025 Net realized gain on swap contracts (Note 1) 52,820 Net realized loss on foreign currency transactions (Note 1) (110,856) Net realized gain on written options (Notes 1 and 3) 83,600 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (12,315) Net unrealized appreciation of investments and swap contracts during the period 762,694 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26Emerging Markets Equity Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/17* Year ended 8/31/16 Operations Net investment income (loss) $(78,282) $78,663 Net realized gain (loss) on investments and foreign currency transactions 324,589 (2,438,544) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 750,379 6,709,305 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (172,097) (260,457) Class B (4,137) (6,394) Class C (7,407) (10,966) Class M (1,453) (2,930) Class R (6,335) — Class Y (146,561) (105,994) Increase (decrease) from capital share transactions (Note 4) 4,021,746 (781,040) Total increase in net assets NET ASSETS Beginning of period 34,924,196 31,742,553 End of period (including distributions in excess of net investment income of $75,035 and undistributed net investment income of $341,237, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Emerging Markets Equity Fund27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net Net realized From of expenses investment value, investment and unrealized Total from From net realized Non-recurring Net asset Total return Net assets, to average income (loss) beginning income gain (loss) investment net investment gain on Total Redemption reimburse-­ value, end at net asset end of period netassets to average Portfolio Period ended­ of period­ (loss) a on investments­ ­ operations­ income­ investments­ distributions fees ments­ of period­ value (%) b (in thousands) (%) c,d net assets (%) c turnover (%) Class A­ February 28, 2017 ** $9.54­ (.02) .24­ .22­ (.08) —­ —­ —­ $9.68­ * $19,857­ .82 * (.21) * 59 * August 31, 2016­ 8.44­ .02­ 1.19­ 1.21­ (.11) —­ —­ —­ 9.54­ 14.41­ 19,784­ 1.65­ e .25­ e 156­ August 31, 2015­ 10.93­ .09­ (2.50) (.08) —­ —­ —­ 8.44­ 20,490­ 1.61­ .86­ 157­ August 31, 2014­ 8.96­ .04­ 1.97­ 2.01­ (.04) —­ —­ —­ 10.93­ 22.46­ 28,671­ 1.55­ .44­ 125­ August 31, 2013­ 8.68­ .05­ .28­ .33­ (.05) —­ —­ f —­ 8.96­ 3.71­ 23,617­ 1.54­ .52­ 157­ August 31, 2012­ 11.00­ .08­ (1.40) (.03) (.98) —­ f .01­ g 8.68­ 23,060­ 1.54­ .84­ 89­ Class B­ February 28, 2017 ** $9.22­ (.05) .23­ .18­ (.02) —­ —­ —­ $9.38­ * $1,746­ 1.19 * (.58) * 59 * August 31, 2016­ 8.15­ (.04) 1.14­ 1.10­ (.03) —­ —­ —­ 9.22­ 13.57­ 1,727­ 2.40­ e (.46) e 156­ August 31, 2015­ 10.55­ .02­ (2.42) —­ —­ —­ —­ —­ 8.15­ 1,599­ 2.36­ .16­ 157­ August 31, 2014­ 8.69­ (.03) 1.89­ 1.86­ —­ —­ —­ —­ —­ 10.55­ 21.40­ 2,064­ 2.30­ (.34) 125­ August 31, 2013­ 8.44­ (.02) .27­ .25­ —­ —­ —­ —­ f —­ 8.69­ 2.96­ 2,118­ 2.29­ (.21) 157­ August 31, 2012­ 10.80­ .02­ (1.38) (.03) (.98) —­ f .01­ g 8.44­ 2,119­ 2.29­ .17­ 89­ Class C­ February 28, 2017 ** $9.19­ (.05) .23­ .18­ (.02) —­ —­ —­ $9.35­ * $2,762­ 1.19 * (.58) * 59 * August 31, 2016­ 8.13­ (.04) 1.14­ 1.10­ (.04) —­ —­ —­ 9.19­ 13.55­ 2,802­ 2.40­ e (.45) e 156­ August 31, 2015­ 10.53­ .01­ (2.40) (.01) —­ —­ —­ 8.13­ 2,322­ 2.36­ .11­ 157­ August 31, 2014­ 8.67­ (.03) 1.89­ 1.86­ —­ —­ —­ —­ —­ 10.53­ 21.45­ 2,858­ 2.30­ (.31) 125­ August 31, 2013­ 8.42­ (.02) .27­ .25­ —­ —­ —­ —­ f —­ 8.67­ 2.97­ 2,163­ 2.29­ (.17) 157­ August 31, 2012­ 10.78­ .02­ (1.38) (.03) (.98) —­ f .01­ g 8.42­ 1,927­ 2.29­ .17­ 89­ Class M­ February 28, 2017 ** $9.35­ (.04) .24­ .20­ (.04) —­ —­ —­ $9.51­ * $377­ 1.06 * (.46) * 59 * August 31, 2016­ 8.27­ (.02) 1.16­ 1.14­ (.06) —­ —­ —­ 9.35­ 13.91­ 377­ 2.15­ e (.24) e 156­ August 31, 2015­ 10.70­ .03­ (2.44) (.02) —­ —­ —­ 8.27­ 365­ 2.11­ .35­ 157­ August 31, 2014­ 8.79­ (.01) 1.92­ 1.91­ —­ —­ —­ —­ —­ 10.70­ 21.73­ 493­ 2.05­ (.06) 125­ August 31, 2013­ 8.52­ .01­ .26­ .27­ —­ f —­ —­ f —­ f —­ 8.79­ 3.20­ 455­ 2.04­ .08­ 157­ August 31, 2012­ 10.87­ .04­ (1.39) (.03) (.98) —­ f .01­ g 8.52­ 437­ 2.04­ .46­ 89­ Class R­ February 28, 2017 ** $9.53­ (.03) .24­ .21­ (.09) —­ —­ —­ $9.65­ * $759­ .94 * (.32) * 59 * August 31, 2016­ 8.35­ .03­ h 1.15­ 1.18­ —­ —­ —­ —­ —­ 9.53­ 14.13­ 661­ 1.90­ e .34 e, h 156­ August 31, 2015­ 10.81­ .06­ (2.46) (.06) —­ —­ —­ 8.35­ 477­ 1.86­ .63­ 157­ August 31, 2014­ 8.88­ .03­ 1.92­ 1.95­ (.02) —­ —­ —­ 10.81­ 21.98­ 602­ 1.80­ .31­ 125­ August 31, 2013­ 8.62­ .04­ .26­ .30­ (.04) —­ —­ f —­ 8.88­ 3.43­ 278­ 1.79­ .42­ 157­ August 31, 2012­ 10.95­ .08­ (1.41) (.03) (.98) —­ f .01­ g 8.62­ 177­ 1.79­ .84­ 89­ Class Y­ February 28, 2017 ** $9.64­ (.01) .25­ .24­ (.11) —­ —­ —­ $9.77­ * $14,104­ .69 * (.06) * 59 * August 31, 2016­ 8.53­ .06­ h 1.18­ 1.24­ (.13) —­ —­ —­ 9.64­ 14.69­ 9,573­ 1.40­ e .63 e, h 156­ August 31, 2015­ 11.04­ .11­ (2.52) (.10) —­ —­ —­ 8.53­ 6,490­ 1.36­ 1.12­ 157­ August 31, 2014­ 9.06­ .07­ 1.97­ 2.04­ (.06) —­ —­ —­ 11.04­ 22.59­ 8,597­ 1.30­ .73­ 125­ August 31, 2013­ 8.78­ .08­ .27­ .35­ (.07) —­ —­ f —­ 9.06­ 3.94­ 5,576­ 1.29­ .85­ 157­ August 31, 2012­ 11.08­ .11­ (1.41) (.03) (.98) —­ f .01­ g 8.78­ 4,132­ 1.29­ 1.14­ 89­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Emerging Markets Equity Fund Emerging Markets Equity Fund 29 Financial highlights cont . * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2017 0.20% August 31, 2016 0.55 August 31, 2015 0.42 August 31, 2014 0.37 August 31, 2013 0.28 August 31, 2012 0.18 d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to $0.01 per share outstanding on November 29, 2011. h The net investment income ratio and per share amount shown for the period ending may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 30Emerging Markets Equity Fund Notes to financial statements 2/28/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2016 through February 28, 2017. Putnam Emerging Markets Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of emerging market companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in equity securities of emerging market companies. This policy may be changed only after 60 days’ notice to shareholders. Emerging markets include countries in the MSCI Emerging Markets Index or that Putnam Management considers to be emerging markets based on Putnam Management’s evaluation of their level of economic development or the size and experience of their securities markets. The fund invests significantly in small and midsize companies. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the Emerging Markets Equity Fund31 reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 32Emerging Markets Equity Fund Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. Emerging Markets Equity Fund 33 To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $18,113 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 34 Emerging Markets Equity Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At August 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $5,185,984 $3,116,540 $8,302,524 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $799,181 recognized during the period between November 1, 2015 and August 31, 2016 to its fiscal year ending August 31, 2017. The aggregate identified cost on a tax basis is $35,913,616, resulting in gross unrealized appreciation and depreciation of $4,462,308 and $1,118,017, respectively, or net unrealized appreciation of $3,344,291. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.080% of the first $5 billion, 0.880% of the next $50 billion, 1.030% of the next $5 billion, 0.860% of the next $50 billion, 0.980% of the next $10 billion, 0.850% of the next $100 billion and 0.930% of the next $10 billion, 0.845% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance Emerging Markets Equity Fund35 adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI Emerging Markets Index (Net Dividends) each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.460% of the fund’s average net assets before an increase of $1,955 (0.005% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through December 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $75,925 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. 36 Emerging Markets Equity Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $24,915 ClassR 873 ClassB 2,177 ClassY 15,088 ClassC 3,625 Total ClassM 467 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $49 under the expense offset arrangements and by $3,569 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $28, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $24,250 ClassB 1.00% 1.00% 8,485 ClassC 1.00% 1.00% 14,108 ClassM 1.00% 0.75% 1,363 ClassR 1.00% 0.50% 1,700 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $3,435 and $98 from the sale of classA and classM shares, respectively, and received $501 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A redemptions. Emerging Markets Equity Fund37 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $24,235,689 $20,833,300 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 321,175 97,742 Options exercised — — Options expired (121,980) (39,034) Options closed (199,195) (58,708) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassA Shares Amount Shares Amount Shares sold 247,415 $2,344,287 499,606 $4,341,166 Shares issued in connection with reinvestment of distributions 18,827 166,809 29,330 255,172 266,242 2,511,096 528,936 4,596,338 Shares repurchased (287,944) (2,712,078) (882,909) (7,670,201) Net decrease SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassB Shares Amount Shares Amount Shares sold 48,665 $440,059 36,160 $303,237 Shares issued in connection with reinvestment of distributions 475 4,083 742 6,268 49,140 444,142 36,902 309,505 Shares repurchased (50,285) (460,028) (45,832) (380,037) Net decrease 38 Emerging Markets Equity Fund SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassC Shares Amount Shares Amount Shares sold 47,475 $437,960 119,328 $1,011,442 Shares issued in connection with reinvestment of distributions 814 6,978 1,189 10,010 48,289 444,938 120,517 1,021,452 Shares repurchased (57,814) (524,043) (101,245) (839,032) Net increase (decrease) SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassM Shares Amount Shares Amount Shares sold 5,253 $49,688 6,289 $54,079 Shares issued in connection with reinvestment of distributions 167 1,453 343 2,930 5,420 51,141 6,632 57,009 Shares repurchased (6,164) (56,544) (10,370) (87,652) Net decrease SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassR Shares Amount Shares Amount Shares sold 10,934 $102,623 64,932 $596,188 Shares issued in connection with reinvestment of distributions 628 5,555 — — 11,562 108,178 64,932 596,188 Shares repurchased (2,286) (21,982) (52,604) (435,640) Net increase SIX MONTHS ENDED 2/28/17 YEAR ENDED 8/31/16 ClassY Shares Amount Shares Amount Shares sold 800,463 $7,575,036 371,118 $3,246,304 Shares issued in connection with reinvestment of distributions 16,098 143,919 11,631 102,124 816,561 7,718,955 382,749 3,348,428 Shares repurchased (365,675) (3,482,029) (150,783) (1,297,398) Net increase At the close of the reporting period, a shareholder of record owned 12.4% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund ** $1,033,678 $12,324,264 $12,915,416 $4,063 $442,526 Totals ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Emerging Markets Equity Fund 39 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $81,000 Written equity option contracts (contract amount) (Note 3) $81,000 Forward currency contracts (contract amount) $890,000 OTC total return swap contracts (notional) $300,000 Warrants (number of warrants) 230,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $— Payables $18,113 Equity contracts Investments 885,189 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $(83,011) $— $(83,011) Equity contracts 41,200 (64,678) — 52,820 $29,342 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $— $(18,113) $— $(18,113) Equity contracts (113,783) — 20,855 $(92,928) Total 40Emerging Markets Equity Fund Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Goldman Sachs International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts # $— $— $— Total Assets $— $— $— Liabilities: Forward currency contracts # $3,974 $14,139 $18,113 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— Net amount $(3,974) $(14,139) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Emerging Markets Equity Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund 42 Emerging Markets Equity Fund Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady ® 2060 Fund Global Industrials Fund RetirementReady ® 2055 Fund Global Natural Resources Fund RetirementReady ® 2050 Fund Global Sector Fund RetirementReady ® 2045 Fund Global Technology Fund RetirementReady ® 2040 Fund Global Telecommunications Fund RetirementReady ® 2035 Fund Global Utilities Fund RetirementReady ® 2030 Fund RetirementReady ® 2025 Fund Asset Allocation RetirementReady ® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Emerging Markets Equity Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Emerging Markets Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, The Putnam Advisory Company, LLC Robert E. Patterson Principal Accounting Officer, One Post Office Square George Putnam, III and Assistant Treasurer Boston, MA 02109 Robert L. Reynolds Manoj P. Singh Susan G. Malloy Marketing Services W. Thomas Stephens Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds Mark C. Trenchard President Vice President and Custodian BSA Compliance Officer State Street Bank Jonathan S. Horwitz and Trust Company Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of Legal Counsel and Compliance Liaison Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Emerging Markets Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: April 27, 2017
